Case 5:20-cv-05014-TLB Document 102 Filed 09/21/20 Page 1 of 6 PagelD #: 1061

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

NATIONWIDE MUTUAL INSURANCE
COMPANY, Successor in Interest to

Farmland Mutual Insurance Company PLAINTIFFS/
and GREAT AMERICAN INSURANCE COMPANY COUNTERDEFENDANTS
Vv. CASE NO. 5:20-CV-5014

OZARK MOUNTAIN POULTRY, INC. and DEFENDANTS/
OMP FARMS, LLC COUNTERPLAINTIFFS

MEMORANDUM OPINION AND ORDER
GRANTING MOTION TO DISMISS BAD FAITH CLAIM

Defendants Ozark Mountain Poultry, Inc. and OMP Farms, LLC (collectively,
“Ozark”) filed amended counterclaims against each Plaintiff in this matter alleging breach
of contract and the tort of bad faith. (Docs. 82 & 83). Plaintiffs Nationwide Mutual
Insurance Company (“Nationwide”) and Great American Insurance Company (“Great
American’) each filed a Motion to Dismiss the bad faith claims, (Docs. 89 & 91), and a
Brief in Support (Docs. 90 & 92, respectively). Ozark filed a Response in Opposition,
(Doc. 94), and Nationwide filed a Reply (Doc. 97). The Court then granted Ozark an
extension of time to amend its pleadings. The extended deadline having passed without
any amendment, the Motions to Dismiss are ripe for consideration. For the reasons
explained below, Plaintiffs’ Motions to Dismiss (Docs. 89 & 91) are GRANTED.

I. BACKGROUND

Ozark provided raw, torn chicken meat to House of Raeford Farms, Inc.
(“Raeford”), which Raeford used to produce chicken tenders it sold to SOMMA Food
Group, L.L.C. (“SOMMA’). In 2017, SOMMA sued Ozark, Raeford, and other parties in

the District Court of Dallas County, Texas, alleging that Ozark had provided Raeford with
Case 5:20-cv-05014-TLB Document 102 Filed 09/21/20 Page 2 of 6 PagelD #: 1062

raw chicken containing bones, which Raeford used to make chicken tenders for SOMMA.
The state-court jury concluded that Ozark manufactured a defective product that caused
injury to SOMMA. (Doc. 11-3, p. 21). The jury also found that Ozark breached its contract
to provide boneless chicken to Raeford. /d. 17. The state court entered judgment against
Ozark for more than one million dollars.

During the relevant period, Ozark was insured by a commercial general liability
("CGL’) policy issued by Farmland Mutual Insurance Company, to which Nationwide is
successor in interest. That insurance policy has a one-million-dollar limit. Ozark was also
covered by an excess CGL policy from Great American during the same period with a
limit of twenty-five million dollars that applied after the limit under the Nationwide policy
was met. Nationwide and Great American each seek declaratory judgment that the CGL
policies provide no coverage for the judgment entered against Ozark in the District Court
of Dallas County, Texas.’ Ozark in turn brings counterclaims against both Plaintiffs for
breach of contract and the tort of bad faith. Plaintiffs’ Motions seek the dismissal of
Ozark’s claims against them for tort of bad faith pursuant to Rule 12(b)(6) of the Federal
Rules of Civil Procedure, arguing that Ozark has failed to adequately plead that claim.

ll. LEGAL STANDARD

In ruling on a motion to dismiss, the Court must “accept as true all facts pleaded

by the non-moving party and grant all reasonable inferences from the pleadings in favor

of the nonmoving party.” Gallagher v. City of Clayton, 699 F.3d 1013, 1016 (8th Cir. 2012)

 

1 Great American was initially named as a defendant in this action, but the Court granted
a motion to realign Great American as a plaintiff since Great American also seeks a
declaration regarding the extent of its obligation to Ozark under the excess CGL policy.
See Doc. 52.
Case 5:20-cv-05014-TLB Document102 Filed 09/21/20 Page 3 of 6 PagelD #: 1063

(quotation omitted). “[A] complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quotation omitted). This includes pleading sufficient factual matter to show
that prerequisite conditions of suit have been satisfied. /d. at 686-87. The alleged facts
must be specific enough “to raise a right to relief above the speculative level.” Bell Aft.
Corp. v. Twombly, 550 U.S. 544, 555 (2007). Pleadings that contain mere “labels and
conclusions” or “a formulaic recitation of the elements of the cause of action will not do.”
ld. A court is not required to “blindly accept the legal conclusions drawn by the pleader
from the facts.” Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990).
Ill. DISCUSSION

In order to be successful, a claim based on the tort of bad faith must evidence
“affirmative misconduct by the insurance company, without a good faith defense, and...
the misconduct must be dishonest, malicious, or oppressive in an attempt to avoid its
liability under an insurance policy.” Aetna Cas. & Sur. Co. v. Broadway Arms Corp., 281
Ark. 128, 133 (1984). Arkansas recognizes a claim for bad faith when “an insurance
company affirmatively engages in dishonest, malicious, or oppressive conduct in order to
avoid a just obligation to its insured.” Sefmon v. Metro. Life Ins. Co., 372 Ark. 420, 426
(2008) (quoting Columbia Nat'l Ins. Co. v. Freeman, 347 Ark. 423, 429 (2002)). Bad faith
is defined as “dishonest, malicious, or oppressive conduct carried out with a state of mind
characterized by hatred, ill will, or a spirit of revenge.” Unum Life Ins. Co. of Am. v.
Edwards, 362 Ark. 624, 628 (2005); see also Switzer v. Shelter Mut. Ins. Co., 362 Ark.
419, 433 (2005). The standard for establishing a claim for bad faith is rigorous and difficult

to satisfy. Unum Life, 362 Ark. at 627. “Mere negligence or bad judgment is insufficient
Case 5:20-cv-05014-TLB Document 102 Filed 09/21/20 Page 4 of 6 PagelD #: 1064

so long as the insurer is acting in good faith. The tort of bad faith does not arise from a
mere denial of a claim; there must be affirmative misconduct.” Selmon, 372 Ark. at 426
(internal citation omitted); see also Am. Health Care Providers v. O'Brien, 318 Ark. 438
(1994) (holding that nightmarish red tape, an insurance representative’s abrupt attitude
following cancellation of a group policy, and confusion over the referral process did not
amount to bad faith).

In its amended counterclaims, Ozark offers two bases on which it believes each
Plaintiff acted in bad faith. First, Ozark alleges that both Nationwide and Great American
relied on multiple policy exclusions relating to damage to “your product” to refuse
coverage in the dispute with SOMMA and Raeford. Ozark alleges that “ample factual
testimony” was presented at trial to establish that Ozark “merely supplied raw material
consisting of torn meat, not in a form for human consumption,” which Raeford used to
produce the chicken tender product. Ozark asserts that the “undisputed testimony at trial
specifically established that Ozark ‘didn’t produce the product” that SOMMA distributed.
(Doc. 82, J 18; Doc. 83, 9 17). Therefore, Ozark argues, in asserting that Ozark’s claim
under the policies involves damage to “your product,” Nationwide and Great American
are “misconstruing the facts to allege the damaged chicken tender product was [Ozark's]
product.” (Doc. 82. J 18; see also Doc. 83, J 17 (asserting that Great American is
“misconstruing the damaged chicken tender product as being Ozark’s product”).

Second, Ozark asserts that Nationwide acted in bad faith in claiming that “property
damage” covered by the contract does not include the lost profits that were the damages
in the state-court case. Ozark alleges that “controlling authority clearly has upheld a

finding that lost profits are awardable as the measure of property damage.” /d. at J 19
Case 5:20-cv-05014-TLB Document 102 Filed 09/21/20 Page 5 of 6 PagelD #: 1065

(emphasis in original). As to Great American, Ozark’s second basis for asserting its claim
for bad faith is the insurance company’s reliance on a “professional liability exclusion.”
Ozark argues that while “the term ‘professional service’ is not defined in the policy, there
is no good faith basis for Great American to claim that killing, defeathering and deboning
chickens for torn raw meat is within the ordinary meaning of those words.” (Doc. 83,
4] 18). Ozark goes on to point out that there is “no authority” to support Great American's
interpretation of the term “professional service” and that Nationwide did not invoke a
similar clause of its policy as a basis for denying coverage. /d.

In each Motion, Ozark urges the Court to infer “malicious intent in denying
coverage” from each Plaintiff's “failure to provide coverage without a good faith basis, or
at a minimum, refusing to withdraw its denial of coverage for reasons that had no factual
or legal basis for denial and were not based on good faith disputes.” (Doc. 82, J 20; Doc.
83, 7 19). The Court recognizes that it may infer actual malice “from conduct and
surrounding circumstances.” Aetna Cas., 281 Ark. at 134. Additionally, the Court
acknowledges that “Arkansas law does not require proof of . . . misconduct at this stage
of the litigation, before the parties have engaged in discovery. It would be the rare case
in which an insured has concrete evidence of bad faith at the pleading stage.” Children’s
Safety Ctr., Inc. v. Phila. Indem. Ins. Co., 2015 WL 854252, at *2 (W.D. Ark. Feb. 26,
2015). However, the Court disagrees with Ozark that it “has adequately pleaded factual
material raising a right to relief above the speculative level.” /d. Having reviewed the

policy language out of which the dispute arises? and the “controlling authority” Ozark cites

 

2 In considering a motion to dismiss, the Court may examine any materials “necessarily
embraced by the . . . complaint,” such as agreements between the parties upon which
Case 5:20-cv-05014-TLB Document 102 _ Filed 09/21/20 Page 6 of 6 PagelD #: 1066

regarding lost profits, the Court cannot reasonably infer “dishonest, malicious, or
oppressive conduct” by either Plaintiff in denying coverage. A disagreement as to the
facts or the applicable law, even if the insurance company is mistaken in its position, does
not rise to the level of bad faith. /d. The Court cannot, even by reasonable inference,
conclude that a plausible claim has been made that Nationwide and Great American
acted with malice in denying coverage to Ozark under the CGL policies.
IV. CONCLUSION

For these reasons, Nationwide’s Motion to Dismiss (Doc. 89) is GRANTED and
Great American’s Motion to Dismiss (Doc. 91) is GRANTED. Count Two of Ozark’s
amended counterclaim against Nationwide (Doc. 82) and amended counterclaim against
Great American (Doc. 83) are dismissed without prejudice.*

IT IS SO ORDERED on this 21st day of September) 2020.

ATIMOTHY L. BROOKS
NITED STATES DISTRICT JUDGE

   
  

 

 

claims are based. Germain Real Estate Co., LLC v. HCH Toyota, LLC, 778 F.3d 692, 695
(8th Cir. 2015).

3 If, during discovery, Ozark comes across the smoking-gun email it offers as the reason
the Court should not dismiss its claim with prejudice, it may seek leave to amend its
Complaint.
